DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         CHRISTINA WILLIS,
                             Appellant,

                                     v.

 BONDED SERVICES, INC., d/b/a BONDED ROOFING SERVICES, a
  Florida Corporation, ARDENT VENTURES, LLC, d/b/a EXCLUSIVE
PROPERTY MANAGEMENT, a Florida Limited Liability Company, JOHN
  MARIO ZULUAGA, ARTURO CESAR CHARRO, MARCELLO ARIEL
ROVASIO, CAROLYN WILLIS, FLOREN LLC, a Florida Limited Liability
Company, FREDDIE LEE MCINTURFF, WENDY MCINTURFF, MAXIMO
   INTERNATIONAL INVESTMENTS LLC, a Florida Limited Liability
   Company, CRAIG VANDERLAAN, Trustee, OLSAK GROUP LLC, a
 Florida Limited Liability Company and LAKEWOOD ON THE GREEN
    CONDOMINIUM 2 ASSOCIATION, INC., a Florida Not For Profit
                              Corporation,
                               Appellees.

                               No. 4D18-502

                              [August 9, 2018]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Raag Singhal, Judge; L.T. Case No.
CACE16-008761 (21).

  Amy M. Wessel of Shutts & Bowen LLP, Tampa, for appellant.

  Daniel Te Young of the Law Office of Daniel Te Young, P.A., Pompano
Beach, for Appellee Bonded Services, Inc. d/b/a Bonded Roofing Services.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.